USCA11 Case: 20-11427    Date Filed: 12/16/2020   Page: 1 of 6



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-11427
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 6:19-cr-00206-WWB-DCI-1



UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,



                                 versus



JASON ARICE SMITH,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                          (December 16, 2020)
          USCA11 Case: 20-11427      Date Filed: 12/16/2020   Page: 2 of 6



Before WILSON, JORDAN, and GRANT, Circuit Judges.


PER CURIAM:
      In 2013, Jason Smith got married and bought a house with his wife. The
couple divided up responsibilities to pay the bills—she would pay the utilities and
he would pay the mortgage. But nine months later, without telling his wife, Smith
stopped making the mortgage payments. After months of missed payments, the
bank began foreclosure proceedings on the house. Smith hid these too from his

wife—going so far as changing the mailing address that their mortgage servicer
used to contact them, blocking the mortgage company’s telephone number on his
wife’s phone, forging a letter granting himself access to the mortgage records, and
removing his wife’s cell phone number from the records.
      In the following months, to delay foreclosure, Smith twice filed fraudulent
bankruptcy petitions in his wife’s name—again without her knowledge or consent.
He managed to initiate these proceedings without his wife by lying to his
attorneys—telling one that his wife was hospitalized with terminal brain cancer,
and another that she was too busy to come to the office to sign papers. Smith’s
wife eventually uncovered his deceit and the two divorced a few months later. She
was left with “countless collection notices” and a ruined credit score. She was
forced to find a second job to provide for their 3-year-old daughter and incurred
thousands in attorney’s fees trying to remove the fraudulent bankruptcy cases from
her record.



                                         2
          USCA11 Case: 20-11427       Date Filed: 12/16/2020    Page: 3 of 6



      Smith pleaded guilty to two counts of bankruptcy fraud, in violation of 18
U.S.C. §§ 157(1), (2). The probation office advised the district court that Smith’s

calculated sentencing guidelines range was 4 to 10 months imprisonment. At
sentencing, the government asked the court to impose a sentence on the higher end
of that range.
      The district court, though, thought that the guidelines range failed to
adequately address “the seriousness of this offense.” It sentenced Smith to 20
months imprisonment with 2 years of supervised release. Smith now appeals this

sentence, claiming it was not substantively reasonable. We find that the district
court did not abuse its discretion in imposing the sentence, so we affirm.
                                          II.
      The district court must impose a sentence that is “sufficient, but not greater
than necessary, to comply with the purposes” in 18 U.S.C. § 3553(a)(2). See 18
U.S.C. § 3553(a). When weighing the § 3553(a) factors, the district court “enjoys
great discretion.” United States v. Goldman, 953 F.3d 1213, 1222 (11th Cir.
2020). So we review the reasonableness of a sentence for abuse of discretion.
United States v. Livesay, 587 F.3d 1274, 1278 (11th Cir. 2009). The district court
abuses its discretion when it “(1) fails to consider relevant factors that were due
significant weight, (2) gives an improper or irrelevant factor significant weight, or
(3) commits a clear error of judgment by unreasonably balancing the proper
factors.” Goldman, 953 F.3d at 1222.
      The party challenging the sentence bears the burden of establishing that it is
unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). We

                                          3
          USCA11 Case: 20-11427       Date Filed: 12/16/2020   Page: 4 of 6



will vacate the sentence only if we are “left with the definite and firm conviction
that the district court committed a clear error of judgment in weighing the

§ 3553(a) factors by arriving at a sentence that lies outside the range of reasonable
sentences dictated by the facts of the case.” United States v. Trailer, 827 F.3d 933,
936 (11th Cir. 2016) (quotation omitted).
                                         III.
      Smith argues that the 20-month sentence imposed by the district court was
unreasonable because the court considered only two § 3553(a)(2) factors,

unreasonably weighed those factors, and imposed a sentence double the high-end
of the advisory guidelines range without a sufficiently compelling justification.
      There is no merit to Smith’s argument that the district court “considered
only two § 3553(a) factors.” Here the district court judge stated on the record that
he had “gone over the factors to be considered under” § 3553(a). And the district
court wasn’t required to “conduct an accounting of every § 3553(a) factor” or
“expound upon how each factor played a role in its sentencing decision.” See
United States v. Robles, 408 F.3d 1324, 1328 (11th Cir. 2005).
      Nor has Smith met his heavy burden showing that the district court
unreasonably weighed any sentencing factors. One thing that the district court did
need to do—since it varied from the guidelines range—was provide a justification
that was “sufficiently compelling to support the degree of the variance” from the
guidelines. Gall v. United States, 552 U.S. 38, 50 (2007). So during the
sentencing colloquy, the court focused on three factors: the nature and
circumstances of the offense, the need to reflect the seriousness of the offense, and

                                            4
           USCA11 Case: 20-11427          Date Filed: 12/16/2020       Page: 5 of 6



the need for deterrence. Smith cites nothing to suggest that it is per se
unreasonable for a district court to focus on a handful of factors in its sentencing

colloquy. Nor does he cite any evidence—other than the fact that the district court
only mentioned a few factors—to support his argument that the district court
placed “an unreasonable amount of weight on a few, rather than all factors.”
       Finally, we find no abuse of discretion in the district court’s decision to
exceed the guidelines range. 1 Though Smith emphasizes that the district court
doubled his sentence from the high-end of the guidelines range, this overstates the
true magnitude of the variance. See Gall, 552 U.S. at 47–48 (“deviations from the
Guidelines range will always appear more extreme—in percentage terms—when
the range itself is low”). Moreover, the district court sufficiently explained why
such a deviation was necessary. Smith’s bankruptcy fraud scheme was highly
unusual—something that the district court judge said “shocked” him and that he
had “not seen” throughout his “career even when [he] was on the state court.”

Smith also caused substantial “financial hardship” for his ex-wife that would “last
for quite some time.” And the bankruptcy fraud scheme was not a one-off event.
Before his marriage, Smith was convicted of 16 counts of passing bad checks.

And two years after his divorce, he was convicted of stealing and pawning
thousands of dollars’ worth of his new girlfriend’s property, without her
knowledge. The court observed that Smith had shown an “escalating pattern of
criminal conduct” and had not been deterred by lighter sentences. Considering all


1
 We note that the district court did not exceed the statutory maximum, which was five years’
imprisonment. 18 U.S.C. § 157.
                                               5
          USCA11 Case: 20-11427       Date Filed: 12/16/2020    Page: 6 of 6



these factors, the district court concluded that a mere ten months’ imprisonment
was an inadequate punishment for Smith’s crime.

      We agree. Given the facts of this case, we are convinced that it was
reasonable for the district court to conclude that the guidelines range did not fully
reflect the seriousness of the offense nor Smith’s criminal history. Accordingly,
we affirm the sentence.

      AFFIRMED.




                                          6